DETAILED ACTION


1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-9 are pending.  Claims 1, 8 and 9 are independent.  

3.	The ID submitted on 1/8/20 has been considered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites limitations “a first adjustment unit”, “a first counter”, “a second adjustment unit”, “a second counter”, “a first determination unit”, “a second determination unit”, and “a shorten unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claims 2-7 are also indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph based on their dependency of the rejected claim 1.

Similarly, claim 8 recites limitations “a first determination unit”, “a second determination unit”, and “a shorten unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
	
6.	Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Allowable Subject Matter

7.	Claims 3, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if amended to overcome rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.



	Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mabuchi (US PG Pub. 2015/0066239) in view of Wang (US Patent 9,705,678). 

	As regarding claim 1, Mabuchi discloses A receiving device comprising: a receiver with a receiving unit configured to receive data [para. 10]; and a monitor configured to monitor a state in which the receiving unit receives data [para. 10], 
the receiver [para. 10] including: 
a first adjustment unit configured to periodically increment a first variable value by a first predetermined value, and decrement, each time data is received by the receiving unit, the first variable value by a data value that corresponds to an amount of the data received by the receiving unit [para. 66 and 76]; 
a first counter configured to increment, upon data being received by the receiving unit, a first counter value if the first variable value before being decremented by the first adjustment unit is less than the data value [para. 77]; 
a second adjustment unit configured to periodically increment a second variable value by a second predetermined value, which is greater than the first predetermined value, and decrement, each time data is received by the receiving unit, the second variable value by the data value [para. 66 and 77]; and 
a second counter configured to increment, upon data being received by the receiving unit, a second counter value if the second variable value before being decremented by the second adjustment unit is less than the data value, and 
the monitor [para. 10] including: 
a first determination unit configured to repeatedly monitor the first counter value, and determine whether or not the first counter value has been incremented [para. 24]; 
a second determination unit configured to periodically monitor the second counter value, and determine whether or not the second counter value has been incremented [para. 24 and 76-77]; and 
a shortening unit configured to shorten a monitoring cycle with which the second determination unit monitors the second counter value, if it is determined by the first determination unit that the first counter value has been incremented [para. 67].
Mabuchi does not disclose multiple counters.  However, Wang discloses it [col. 6 lines 19-41].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Mabuchi’s device to further comprise two or more counters, as disclosed by Wang, in order to keep track of multiple variables for accurately determining an attack.

As regarding claim 2, Mabuchi further discloses The receiving device according to claim 1, wherein the shortening unit of the monitor is configured to shorten the monitoring cycle from a predetermined first cycle to a predetermined second cycle, which is shorter than the first cycle, if it is determined by the first determination unit that the first counter value has been incremented, and if, while the monitoring cycle is set to the second cycle, it is determined by the first determination unit that the first counter value has not been incremented, the shortening unit is configured to return the monitoring cycle to the first cycle [para. 24 and 76-77].

As regarding claim 4, Mabuchi further discloses The receiving device according to claim 1, wherein the second determination unit of the monitor is configured to determine, with the monitoring cycle, whether or not the second counter value has been incremented, even after having determined that the second counter value was incremented, the shortening unit of the monitor is configured to shorten the monitoring cycle from a predetermined first cycle to a predetermined second cycle, which is shorter than the first cycle, if it is determined by the first determination unit that the first counter value has been incremented, and the shortening unit is configured to adjust the monitoring cycle to the first cycle after it is determined by the second determination unit that the second counter value has been incremented [para. 24 and 76-77].
As regarding claim 5, Mabuchi further discloses The receiving device according to claim 1, wherein the monitor includes a transmission unit configured to transmit data received by the receiving unit of the receiver, and the transmission unit is configured to stop transmitting the data received by the receiving unit, if it is determined by the second determination unit that the second counter value has been incremented [para. 24 and 76-77].

As regarding claim 8, Mabuchi discloses A monitor configured to periodically monitor a state in which data is received, comprising: 
a first determination unit configured to repeatedly monitor a first counter value, which is incremented if an amount of data received per unit time exceeds a first threshold, and determine whether or not the first counter value has been incremented [para. 26, 73 and 76-77]; 
a second determination unit configured to periodically monitor a second counter value, which is incremented if an amount of data received per unit time exceeds a second threshold, and determine whether or not the second counter value has been incremented, the second threshold being greater than the first threshold [para. 26, 73 and 76-77]; and 
a shortening unit configured to shorten a monitoring cycle with which the second determination unit monitors the second counter value, if it is determined by the first determination unit that the first counter value has been incremented [para. 26, 73 and 76-77].
Mabuchi does not disclose multiple counters.  However, Wang discloses it [col. 6 lines 19-41].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Mabuchi’s device to further comprise two or more counters, as disclosed by Wang, in order to keep track of multiple variables for accurately determining an attack.

As regarding claim 9, Mabuchi discloses A computer program causing a computer to execute processing of: 
repeatedly acquiring a first counter value, which is incremented if an amount of data received per unit time exceeds a first threshold [para. 26, 73 and 76-77]; 
determining whether or not the first counter value has been incremented [para. 26, 73 and 78-77]; 
periodically acquiring a second counter value, which is incremented if an amount of data received per unit time exceeds a second threshold, the second threshold being greater than the first threshold [para. 26, 73 and 76-77]; and 
shortening a cycle with which the second counter value is acquired, if it is determined that the first counter value has been incremented [para. 26, 73 and 76-77 76].
Mabuchi does not disclose multiple counters.  However, Wang discloses it [col. 6 lines 19-41].
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify Mabuchi’s device to further comprise two or more counters, as disclosed by Wang, in order to keep track of multiple variables for accurately determining an attack.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433